ORDER
WILLIAM P. GREENE, JR., Chief Judge:
Pursuant to the authority of 38 U.S.C. § 7264(a) and 28 U.S.C. §§ 2071(b) and (e), and in order to meet the current needs of the Court, the Court is revising, on an interim basis, Rule 45(g) of its Rules of Practice and Procedure to grant additional authority to the Clerk as described below. Accordingly, it is
ORDERED that, effective on the date of this order, the Clerk is temporarily authorized to act on requests, filed pursuant to Rule 5(a)(1)(A) of the Court’s Rules of Practice and Procedure, that ask the Court to exercise its authority to stay proceedings to allow a pro bono representation program, operating under a grant or contract made under the authority first provided in Public Law No. 102-229, to conduct case evaluation. The Clerk’s authority shall include the authority to grant or deny any requests filed pursuant to Rule 5(a)(1)(A).
In contemplation of a permanent revision to Rule 45(g) consistent with this interim revision, it is further
ORDERED that the Court hereby invites comment from its Rules Advisory Committee and from the public on this proposed change. All comments must be received by the Clerk of this Court at 625 *315Indiana Avenue, N.W., Suite 900, Washington, D.C., 20004-2950, on or before February 12, 2010. It is further
ORDERED that Miscellaneous Order 02-99 (March 18, 1999) is hereby withdrawn.